SYLLABUS

(This syllabus is not part of the opinion of the Court. It has been prepared by the Office of the Clerk for the
convenience of the reader. It has been neither reviewed nor approved by the Supreme Court. Please note that, in the
interest of brevity, portions of any opinion may not have been summarized.)

                                   State v. Habeeb Robinson (A-40-16) (078900)

Argued March 29, 2017 -- Decided May 10, 2017

RABNER, C.J., writing for a majority of the Court.

        In this appeal, the Court considers the newly enacted Criminal Justice Reform Act for the first time and
addresses the type and scope of discovery the State must provide when it seeks to detain a defendant pretrial.

           The Criminal Justice Reform Act (CJRA), N.J.S.A. 2A:162-15 to -26, has three principal components.
First, it allows for pretrial detention of defendants who present such a serious risk of danger, flight, or obstruction
that no combination of release conditions would be adequate. Second, it replaced the system’s prior heavy reliance
on monetary bail and instead calls for an objective evaluation of risk level and consideration of conditions of release.
Finally, the Act establishes statutory speedy trial deadlines. The CJRA took effect on January 1, 2017.

         N.J.S.A. 2A:162-18(a) authorizes the court to order pretrial detention if it finds by clear and convincing
evidence that no conditions of release would reasonably assure a defendant’s appearance in court, the safety of the
community, and the integrity of the criminal justice process. A rebuttable presumption of detention exists when the
court finds probable cause for murder or a crime subject to life imprisonment. N.J.S.A. 2A:162-19(b).

         When a prosecutor applies for pretrial detention, the defendant is held pending a hearing. N.J.S.A. 2A:162-
19(d)(2). “In pretrial detention proceedings for which there is no indictment, the prosecutor shall establish probable
cause that the eligible defendant committed the predicate offense.” N.J.S.A. 2A:162-19(e)(2). A defendant can
rebut a presumption of detention, when one applies, by a preponderance of the evidence. Ibid. If a court orders
detention, its decision must be supported by clear and convincing evidence. N.J.S.A. 2A:162-19(e)(3).

         At the hearing, “the court may take into account”: (a) “[t]he nature and circumstances of the offense
charged; (b) [t]he weight of the evidence against the eligible defendant”; (c) the defendant’s “history and
characteristics”; (d) the danger posed by release; (e) the risk of obstruction of justice; “and (f) [t]he release
recommendation” of the Public Safety Assessment (PSA) prepared under N.J.S.A. 2A:162-25. N.J.S.A. 2A:162-20.

          After the Legislature enacted the CJRA, the Court asked the Criminal Practice Committee to propose
amendments to the court rules. The Committee divided sharply about the amount and type of discovery that should
be required for pretrial detention hearings. The Court struck a compromise: “if the prosecutor is seeking pretrial
detention, the prosecutor shall provide the defendant with all statements or reports in its possession relating to the
pretrial detention application. All exculpatory evidence must be disclosed.” R. 3:4-2(c)(1)(B).

         The police arrested defendant Habeeb Robinson for killing a victim. According to the affidavit, two
eyewitnesses saw the shooting. One identified defendant from a six-person photo array; the other identified a photo
of defendant. The Preliminary Law Enforcement Incident Report (PLEIR) adds that a surveillance camera recorded
the incident. The pending complaint charges defendant with first-degree murder and weapons offenses. The PSA
recommended that defendant not be released.

          The State moved for pretrial detention. At the hearing, the State relied on the hearsay statements in the
affidavit of probable cause (which refer to the two eyewitnesses); the presumption of detention under N.J.S.A.
2A:162-19(b)(1) (based on the murder charge); defendant’s criminal history and record of court appearances; and
the release recommendation in the PSA. The trial court directed the State to disclose the two witness statements, the
photos used in the identification process, the surveillance video, and any incident report that the police prepared.

        The Appellate Division affirmed the trial court’s order. 448 N.J. Super. 501, 506 (App. Div. 2017). The
Court agreed to hear the State’s motion for leave to appeal on an accelerated basis.
HELD: Both the trial court and the Appellate Division directed the State to disclose the statements of two
eyewitnesses, photos used in the identification process, any incident report of the crime prepared by the police, and a
surveillance video. Rule 3:4-2(c)(1)(B) required disclosure of the reports and the photos but not the video. The Court
also clarifies and reframes the Rule to help ensure that it strikes the proper balance between two important concerns: a
defendant’s liberty interest and the State’s ability to seek to detain high-risk defendants before trial.

1. Thoughtful people have wrestled over the scope of discovery that should be required at a detention hearing. A
number of considerations factor into the ongoing debate: the language of the statute; important concerns for public
safety; and the defendants’ liberty interests. In addition, the discovery rule should not impose impractical demands
on law enforcement. The administration of justice calls for fair and efficient proceedings. In the case of a detention
application, the focus is not on guilt, and the hearing should not turn into a mini-trial. (pp. 26-29)

2. To balance those aims, the Court sets forth principles to govern the disclosure of evidence at a detention hearing:
(1) because the Act calls for a determination of probable cause and an assessment of the risk of danger, flight, and
obstruction, which may include consideration of the nature and circumstances of the offense and the weight of the
evidence, discovery should likewise be keyed to both areas; (2) the complaint, (3) the PSA, (4) the affidavit of
probable cause, and (5) any available PLEIR must be disclosed; (6) all statements and reports relating to the
affidavit of probable cause should be disclosed; (7) all statements or reports that relate to any additional evidence the
State relies on to establish probable cause at the detention hearing should be disclosed; (8) statements and reports
related to items that appear only in the PLEIR need not be disclosed; (9) statements and reports relating to the risk of
flight, danger, and obstruction, which the State advances at the hearing, should be disclosed; the phrase “statements
and reports” (10) refers to items that exist at the time of the hearing and does not encompass video and audio files as
a general rule, but does (11) encompass reports that are in the possession of the prosecutor, law enforcement
officials, and other agents of the State; and (12) all exculpatory evidence must be disclosed. (pp. 29-32)

3. With those principles in mind, and based on the Rule’s practical application since January 1, 2017, the Court
clarifies and revises Rule 3:4-2(c), effective at once. The revisions are to be read with Rule 3:13-3, which obligates
the State to provide full discovery when it makes a pre-indictment plea offer or when an indictment is returned or
unsealed. In appropriate cases, the prosecutor may apply for a protective order directly to the judge who will preside
over the detention hearing. If, after an extensive, long-term investigation, the State seeks permission to provide
more limited discovery, judges may direct that a representative sample of statements and reports be disclosed before
the detention hearing. When the Court adopted the original Rule, it unanimously rejected the recommendation that
videotapes be disclosed before a detention hearing. The revised rule maintains that approach. (pp. 32-36)

4. The discovery rule—in its original and revised form—satisfies the requirements of due process and passes muster
under the Federal and New Jersey Constitutions. (pp. 37-40)

5. Applying Rule 3:4-2(c), as clarified, to this case, any initial police reports about the witnesses must be disclosed,
and the prosecution must provide copies of statements or reports of the two eyewitnesses. When an eyewitness
makes an identification, the State must document the process and record certain details. That information should be
disclosed along with copies of any photo arrays or photos used in the identification process. Because photos shown
as part of an identification receive special treatment under the law, their disclosure is an exception to the rule.
Neither the original nor the revised Rule calls for disclosure of surveillance videos and similar items. (pp. 41-42)

         The judgment of the Appellate Division is AFFIRMED and MODIFIED. The revised Rule 3:4-2(c) shall
go into effect at once.

          JUSTICE ALBIN, DISSENTING IN PART, concurs in the judgment in this case based on the language
of the then-operative Rule but dissents from the majority’s decision to draft a new rule. In Justice Albin’s view, the
redrafted Rule sanctifies artificial distinctions, making highly relevant evidence non-discoverable (a videotape) and
second-hand evidence discoverable (written summary of tape). The redrafted Rule also gives the prosecutor a
perverse incentive to place information, not in the affidavit of probable cause, but rather in the PLEIR because
reports and statements referenced in the PLEIR are non-discoverable.

          JUSTICES PATTERSON, FERNANDEZ-VINA, SOLOMON, and TIMPONE join in CHIEF
JUSTICE RABNER’s opinion. JUSTICE ALBIN filed a separate opinion, dissenting in part and concurring
in part, in which JUSTICE LaVECCHIA joins.

                                                           2
                                 Rule 3:4-2(c)


(c) Procedure in Indictable Offenses. At the defendant’s first appearance before
a judge, if the defendant is charged with an indictable offense, the judge shall

        (1) give the defendant a copy of the complaint, discovery as provided
        in subsections (A) and (B) below, and inform the defendant of the
        charge;

                 (A) if the prosecutor is not seeking pretrial detention, the
                 prosecutor shall provide the defendant with a copy of any
                 available preliminary law enforcement incident report
                 concerning the offense and the affidavit of probable cause;

                 (B) if the prosecutor is seeking pretrial detention, the
                 prosecutor shall provide the defendant with (i) the discovery
                 listed in subsection (A) above, (ii) all statements or reports
                 relating to the affidavit of probable cause, (iii) all statements or
                 reports relating to additional evidence the State relies on to
                 establish probable cause at the hearing, (iv) all statements or
                 reports relating to the factors listed in N.J.S.A. 2A:162-18(a)(1)
                 that the State advances at the hearing, and (v) all exculpatory
                 evidence.




                                        3
                                     SUPREME COURT OF NEW JERSEY
                                       A-40 September Term 2016
                                                078900

STATE OF NEW JERSEY,

    Plaintiff-Appellant,

         v.

HABEEB ROBINSON,

    Defendant-Respondent.


         Argued March 29, 2017 – Decided May 10, 2017

         On appeal from the Superior Court, Appellate
         Division, whose opinion is reported at 448
N.J. Super. 501 (App. Div. 2017).

         Elie Honig, Director, Division of Criminal
         Justice, Office of the Attorney General,
         argued the cause for appellant (Christopher
         S. Porrino, Attorney General, attorney;
         Claudia Joy Demitro, Deputy Attorney
         General, of counsel and on the briefs).

         Joseph E. Krakora, Public Defender, argued
         the cause for respondent (Joseph E. Krakora,
         Public Defender, attorney; Elizabeth C.
         Jarit, Assistant Deputy Public Defender, of
         counsel and on the briefs).

         Paul H. Heinzel, Somerset County Assistant
         Prosecutor, argued the cause for amicus
         curiae, County Prosecutors Association of
         New Jersey (Richard T. Burke, President,
         attorney).

         Alexander R. Shalom argued the cause for
         amicus curiae American Civil Liberties Union
         of New Jersey (Edward L. Barocas, Legal
         Director, attorney; Alexander R. Shalom,
         Edward L. Barocas, and Jeanne M. LoCicero on
         the brief).

                               1
    CHIEF JUSTICE RABNER delivered the opinion of the Court.

    In this appeal, we consider the newly enacted Criminal

Justice Reform Act for the first time and address the type and

scope of discovery the State must provide when it seeks to

detain a defendant pretrial.

    The new law changed the landscape of the State’s criminal

justice system relating to pretrial release.    The statute marked

a shift away from heavy reliance on monetary bail.     Judges now

have the authority to detain defendants prior to trial if they

present a serious risk of danger, flight, or obstruction.

N.J.S.A. 2A:162-18(a)(1).   Defendants who pose less risk can be

released on their own recognizance or on conditions that

pretrial services officers monitor.     N.J.S.A. 2A:162-17, -25(d).

The law also sets forth new speedy trial rules that apply to

defendants who are detained.     N.J.S.A. 2A:162-22.

    In this case, defendant Habeeb Robinson was arrested on

January 4, 2017 and charged with murder and weapons offenses.

The State moved to detain him.    In connection with the detention

hearing, both the trial court and the Appellate Division

directed the State to disclose the statements of two

eyewitnesses, photos used in the identification process, any

incident report of the crime prepared by the police, and a

surveillance video.



                                  2
    We find that Rule 3:4-2(c)(1)(B), on which the courts

relied, required disclosure of the reports and the photos but

not the video.   We also take this opportunity to clarify and

reframe the Rule to help ensure that it strikes the proper

balance between two important concerns:    a defendant’s liberty

interest and the State’s ability to seek to detain high-risk

defendants before trial.

                                  I.

    We begin with an overview of the Criminal Justice Reform

Act (CJRA or Act), N.J.S.A. 2A:162-15 to -26, and certain

related court rules to offer context for the discussion that

follows.

                                  A.

    Before this year, New Jersey had long guaranteed defendants

the right to bail.     The 1844 Constitution added a provision that

had existed by statute for more than a century:     “All persons

shall, before conviction, be bailable by sufficient sureties,

except for capital offences, when the proof is evident or

presumption great.”     N.J. Const. of 1844, art. I, ¶ 10; see also

State v. Johnson, 61 N.J. 351, 354 (1972).     The 1947

Constitution retained the same language.     N.J. Const. of 1947,

art. I, ¶ 11 (2016).

    Beginning in 2007, when the Legislature eliminated the

death penalty for murder, see State v. Fortin, 198 N.J. 619, 624

                                   3
(2009), the constitutional right to bail applied in all cases,

see Report of the Joint Committee on Criminal Justice 18–19, 18

n.42 (Mar. 10, 2014), http://www.judiciary.state.nj.us/pressrel/

2014/FinalReport_3_20_2014.pdf (JCCJ Report).

    In practice, New Jersey’s system of pretrial release relied

heavily on the use of monetary bail “to insure [the] presence of

the accused at the trial.”   Johnson, supra, 61 N.J. at 364.

Defendants had to post cash or arrange for a bond to secure

their release.

    The system had direct consequences:     any defendants -- even

those who posed a substantial risk of flight or danger to the

community -- could be released if they had access to untainted

funds to post as bail.    See N.J.S.A. 2A:162-13(b).   Meanwhile,

poorer defendants accused of less serious crimes, who presented

minimal risk, were held in custody if they could not post even

modest amounts of bail.

    A March 2013 study of New Jersey’s county jails revealed

that twelve percent of inmates were in custody pretrial because

they could not pay $2500 or less.    Marie VanNostrand, Ph.D.,

Luminosity & the Drug Policy Alliance, New Jersey Jail

Population Analysis 13 (Mar. 2013), https://university.pretrial.

org/viewdocument/new-jersey-jail-popu.    About 800 inmates “could

have secured their release for $500 or less”; “an additional 259

inmates could have secured their release for between $501 and

                                 4
$1,000[;] and an additional 489 inmates could have secured their

release for between $1,001 and $2500.”       Ibid.   In other words,

one in eight inmates, who posed little risk, sat in jail

pretrial because they were poor, while defendants charged with

serious crimes who posed a substantial risk of danger or flight

could be released into the community without monitoring so long

as they could make bail.

    A number of steps were taken in the past five years to

address those system-wide problems.       In 2012, Governor Christie

called for a constitutional amendment to allow for pretrial

detention in serious cases.    Administrative Office of the

Courts, Criminal Justice Reform:       Annual Report to the Governor

& Legislature 1 (2016), https://www2.njcourts.gov/courts/assets/

criminal/2016cjrannual.pdf.    The following year, the Judiciary

established the Joint Committee on Criminal Justice, “comprised

of members from all three branches of state government including

the Attorney General, Public Defender, private attorneys,

judges, court administrators, and representatives of the

Legislature and the Governor’s Office, to examine New Jersey’s

criminal justice system.”     Ibid.    The Committee issued a report

in March 2014, which recommended a series of changes to New

Jersey’s criminal justice system and focused, in particular, on

bail reform and the need for a speedy trial act.       See JCCJ

Report, supra, at 1.

                                   5
       The Legislature held hearings to consider the Committee’s

findings and recommendations, and ultimately adopted a proposal

to amend the State Constitution to permit detention

            if the court finds that no amount of monetary
            bail, non-monetary conditions of pretrial
            release, or combination of monetary bail and
            non-monetary   conditions   would   reasonably
            assure the person’s appearance in court when
            required, or protect the safety of any other
            person or the community, or prevent the person
            from obstructing or attempting to obstruct the
            criminal justice process.

            [S. Con. Res. No. 128, 216th Leg. (2014).]

The Legislature also drafted a bill, S. 946/A. 1910 (2014),

discussed in detail below, to reform the system of pretrial

release and provide for more timely trials for defendants who

are detained.    Governor Christie signed the new law on August

11, 2014.    L. 2014, c. 31 (codified at N.J.S.A. 2A:162-15 to -

26).

       The Criminal Justice Reform Act has three principal

components.    First, it allows for pretrial detention of

defendants who present such a serious risk of danger, flight, or

obstruction that no combination of release conditions would be

adequate.    N.J.S.A. 2A:162-18(a)(1).   Second, the Act replaced

the system’s prior heavy reliance on monetary bail.      The law

instead calls for an objective evaluation of each defendant’s

risk level and consideration of conditions of release that

pretrial services officers will monitor.    N.J.S.A. 2A:162-17, -

                                  6
25(d).   In that way, low-level offenders will not be penalized

because they cannot afford to post bail.     Finally, the Act

establishes statutory speedy trial deadlines for defendants who

are detained pending trial.    N.J.S.A. 2A:162-22.

    The law was contingent on passage of the proposed

constitutional amendment, which voters approved by a wide margin

of 61.8 to 38.2 percent in November 2014.     Div. of Elections,

Dep’t of State, Official List:    Public Question Results for

11/04/2014 General Election Public Question No. 1 1 (Dec. 2,

2014), http://nj.gov/state/elections/2014-results/2014-official-

general-public-question-1.pdf.

    The Criminal Justice Reform Act took effect on January 1,

2017.    N.J.S.A. 2A:162-15 to -26.   We summarize its provisions

and focus in particular on parts of the law that relate to

pretrial detention.

    The Act “shall be liberally construed” to effect its

purpose:    to rely primarily on “pretrial release by non-monetary

means to reasonably assure” that a defendant will “appear[] in

court when required,” will not endanger “the safety of any other

person or the community,” and “will not obstruct or attempt to

obstruct the criminal justice process.”     N.J.S.A. 2A:162-15.     If

a court finds by clear and convincing evidence that “no

condition or combination of conditions” would achieve those



                                  7
goals, the court, upon motion by the prosecutor, may order that

a defendant be held pending trial.      Ibid.

    A court may set monetary bail “only when . . . no other

conditions of release will reasonably assure the eligible

defendant’s appearance in court.”      Ibid.    The statute defines

“eligible defendant” as a person initially charged in a

complaint-warrant with an indictable offense or a disorderly

persons offense, unless otherwise stated.       Ibid.

    After a complaint-warrant is issued, eligible defendants

“shall be temporarily detained to allow the Pretrial Services

Program to prepare a risk assessment” and recommend conditions

of release.    N.J.S.A. 2A:162-16(a); see also N.J.S.A. 2A:162-25.

Within 48 hours of a defendant’s commitment to jail, the court

must “make a pretrial release decision.”        N.J.S.A. 2A:162-

16(b)(1).     Defendants who are released must receive notice of

any conditions imposed and the consequences for violating them.

N.J.S.A. 2A:162-23(a)(1); see also N.J.S.A. 2A:162-24 (noting

process for violations).

    The CJRA outlines a hierarchy of release decisions to

assure a defendant’s return to court and protect both public

safety and the integrity of the criminal justice process:          (i)

release on personal recognizance or an unsecured appearance

bond, N.J.S.A. 2A:162-16(b)(2)(a), -17(a); (ii) if that is

inadequate, release on non-monetary conditions that are the

                                   8
least restrictive conditions necessary, N.J.S.A. 2A:162-

16(b)(2)(b), -17(b); (iii) if that is inadequate, release on

monetary bail -- but only to reasonably assure the defendant’s

appearance in court, N.J.S.A. 2A:162-16(b)(2)(c), -17(c); (iv)

if that is inadequate, release on both monetary and non-monetary

conditions, N.J.S.A. 2A:162-16(b)(2)(c), -17(d); and (v) if that

is inadequate and the prosecutor has moved for pretrial

detention, order that the defendant remain detained pending a

pretrial detention hearing, N.J.S.A. 2A:162-16(b)(2)(d).

    Sections 18 to 20 of the Act set forth procedures for

pretrial detention hearings, N.J.S.A. 2A:162-18 to -20, and are

discussed in the following section.

    The Act’s speedy trial deadlines appear in section 22.

Except for “excludable time for reasonable delays,” defendants

cannot remain in jail for more than 90 days before the return of

an indictment, or more than 180 days after indictment and before

the start of trial.    N.J.S.A. 2A:162-22(a)(1)(a), (a)(2).   The

statute lists thirteen periods of excludable time, N.J.S.A.

2A:162-22(b), and sets an outer limit of two years for pretrial

detention in a single matter, aside from any delays attributable

to the defendant.     N.J.S.A. 2A:162-22(a)(2)(a), (a)(2)(c); see

also R. 3:25-4(d).

    Section 25 establishes a Pretrial Services Program.       Among

other responsibilities, pretrial services officers prepare a

                                  9
risk assessment for each defendant for the court’s use, N.J.S.A.

2A:162-25(b), (c), and monitor defendants who are released on

conditions, N.J.S.A. 2A:162-25(d).

    In many respects, the text of the Criminal Justice Reform

Act follows the federal Bail Reform Act of 1984, 18 U.S.C.A. §§

3141 to 3156, and the District of Columbia’s statutory scheme

for pretrial detention, D.C. Code. §§ 23-1321 to -1333.    As

State Senator Norcross, one of the Act’s sponsors, noted at a

public hearing, the Legislature looked to both laws among others

when it framed New Jersey’s reform measure.   Pub. Hearing Before

S. Law & Pub. Safety Comm., S. Con. Res. 128 2 (2014).    The

CJRA, however, contains additional safeguards for pretrial

detention hearings.   We turn to those now.

                                B.

    Several sections of the Criminal Justice Reform Act are

critical to this appeal:   N.J.S.A. 2A:162-18, -19, and -20.

    Section 18(a) authorizes the court to order pretrial

detention if it finds by clear and convincing evidence that no

conditions of release would reasonably assure a defendant’s

appearance in court, the safety of the community, and the

integrity of the criminal justice process.    N.J.S.A. 2A:162-

18(a).

    Prosecutors may seek detention when an eligible defendant

is charged with:

                                10
         (1) any crime of the first or second degree
         enumerated under [N.J.S.A. 2C:43-7.2(d)];

         (2) any    crime  for   which  the  eligible
         defendant would be subject to an ordinary or
         extended term of life imprisonment;

         (3) any crime if the eligible defendant has
         been convicted of two or more offenses under
         paragraph (1) or (2) of this subsection;

         (4) any crime enumerated under [N.J.S.A.
         2C:7-2(b)(2)]   or   crime  involving   human
         trafficking pursuant to [N.J.S.A. 2C:13-8] or
         [N.J.S.A. 52:17B-237 et al.] when the victim
         is a minor, or the crime of endangering the
         welfare of a child under N.J.S.A. 2C:24-4;

         (5) any crime     enumerated   under    N.J.S.A.
         2C:43-6(c);

         (6) any crime or offense involving domestic
         violence as defined in [N.J.S.A. 2C:25-19(a)];
         or

         (7) any other crime for which the prosecutor
         believes there is a serious risk that:

              (a) the eligible defendant        will   not
              appear in court as required;

              (b) the eligible defendant will pose a
              danger to any other person or the
              community; or

              (c) the     eligible   defendant    will
              obstruct or attempt to obstruct justice,
              or threaten, injure, or intimidate, or
              attempt   to    threaten,   injure    or
              intimidate, a prospective witness or
              juror.

         [N.J.S.A. 2A:162-19(a).]

A rebuttable presumption of detention exists when the court

finds probable cause for two categories of offenses:     murder,

                               11
under N.J.S.A. 2C:11-3, or a crime that would subject a

defendant to life imprisonment.     N.J.S.A. 2A:162-19(b).

    When a prosecutor applies for pretrial detention, the

defendant is held pending a hearing.       N.J.S.A. 2A:162-19(d)(2).

The hearing must take place no later than the defendant’s first

appearance or within three days of the prosecutor’s motion.

N.J.S.A. 2A:162-19(d)(1).   The court may grant a continuance of

up to three days upon the prosecutor’s request or up to five

days at the defendant’s request.       Ibid.

    At the hearing, the defendant has the right to counsel and,

if indigent, to court-appointed counsel.       N.J.S.A. 2A:162-

19(e)(1).   The defendant also has the right to testify, to call

witnesses, to cross-examine witnesses who appear, and to present

information by proffer or otherwise.       Ibid.

    Of particular note in this appeal, “[i]n pretrial detention

proceedings for which there is no indictment, the prosecutor

shall establish probable cause that the eligible defendant

committed the predicate offense.”      N.J.S.A. 2A:162-19(e)(2).   In

that way, the CJRA differs from federal law, which does not

require the government to establish probable cause to prevail on

a motion for pretrial detention.       See 18 U.S.C.A. § 3142(e)(1).

    A defendant can rebut a presumption of detention, when one

applies, by a preponderance of the evidence.       N.J.S.A. 2A:162-

19(e)(2).   If the defendant succeeds, the prosecution may seek

                                  12
to establish that detention is warranted.       Ibid.      In the end, if

a court orders detention, its decision must be supported by

clear and convincing evidence.       N.J.S.A. 2A:162-19(e)(3).      The

court may reopen the hearing to consider new and material

evidence.   N.J.S.A. 2A:162-19(f).

    At the hearing itself, “the court may take into account”

the following:

            a.   The nature    and    circumstances   of    the
            offense charged;

            b. The weight of the evidence against the
            eligible defendant, except that the court may
            consider the admissibility of any evidence
            sought to be excluded;

            c. The history and characteristics of the
            eligible defendant, including:

                 (1) the eligible defendant’s character,
                 physical and mental condition, family
                 ties, employment, financial resources,
                 length of residence in the community,
                 community ties, past conduct, history
                 relating to drug or alcohol abuse,
                 criminal history, and record concerning
                 appearance at court proceedings; and

                 (2) whether, at the time of the current
                 offense or arrest, the eligible defendant
                 was on probation, parole, or on other
                 release   pending    trial,   sentencing,
                 appeal, or completion of sentence for an
                 offense under federal law, or the law of
                 this or any other state;

            d. The nature and seriousness of the danger
            to any other person or the community that
            would be posed by the eligible defendant’s
            release, if applicable;


                                     13
         e. The nature and seriousness of the risk of
         obstructing or attempting to obstruct the
         criminal justice process that would be posed
         by the eligible defendant’s release, if
         applicable; and

         f. The release recommendation of the pretrial
         services program obtained using a risk
         assessment instrument under [N.J.S.A. 2A:162-
         25].

         [N.J.S.A. 2A:162-20 (emphases added).]

    If a court orders a defendant detained pretrial, the judge

must “include written findings of fact and a written statement

of . . . reasons” in an order.   N.J.S.A. 2A:162-21(a).   If a

judge instead authorizes a defendant’s release, “contrary to a

recommendation made in a risk assessment,” “the court shall

provide an explanation” in the order of release.   N.J.S.A.

2A:162-23(a)(2) (requiring explanation whenever court enters

order contrary to recommendation in PSA).   A defendant has the

right to file an appeal from a detention order, which “shall be

heard in an expedited manner.”   N.J.S.A. 2A:162-18(c).

                                 C.

    After the Legislature enacted the Criminal Justice Reform

Act, the Court asked the Criminal Practice Committee to propose

amendments to the court rules.   That able Committee is comprised

of judges, representatives of the Attorney General and the

Public Defender, county prosecutors, and private counsel.     The

Committee recommended dozens of rule changes to implement the


                                 14
new law.   See Report of the Supreme Court Committee on Criminal

Practice on Recommended Court Rules to Implement the Bail Reform

Law, Part I:   Pretrial Release (CPC Report I) (May 9, 2016),

http://njcourts.gov/reports2016/bailreform.pdf, & Part II:

Pretrial Detention & Speedy Trial (May 12, 2016),

http://njcourts.gov/reports2016/bailreformlaw.pdf.      The

Committee divided sharply about the amount and type of discovery

that should be required for pretrial detention hearings.

    The Committee’s recommendation called for broad discovery:

“if the prosecutor is seeking pretrial detention, the prosecutor

shall provide all relevant material in its possession that would

be discoverable at the time of indictment as set forth in

paragraph (a) of Rule 3:13-3.”     CPC Report I, supra, at 46.     The

Committee also acknowledged that “[t]here were strong concerns

raised about the nature of a detention hearing, and that it is

supposed to be limited in scope.      Some members noted that it

would be overly burdensome for prosecutors to be required to

provide ‘complete’ discovery . . . .”      Id. at 51.

    In a dissent to the Committee’s recommendation, the

Attorney General asserted that the proposed rule “would signal

to the bench and bar that a defendant may probe and contest the

State’s case-in-chief at a detention hearing as if it were a

trial to decide guilt or innocence.”     Office of the Attorney

General, Dissent to Proposed Rule 3:4-2(c)(1)(b) Governing

                                 15
Discovery for Pretrial Detention Hearings 2 (May 4, 2016),

reprinted in CPC Report I, supra, at 109.     The Attorney General

advocated for the narrower rule that Judge Martin Cronin, a

Committee member, had initially recommended.    Id. at 1,

reprinted in CPC Report I, supra, at 108.     They proposed the

following language:    “if the prosecutor is seeking pretrial

detention or release revocation, the prosecutor shall provide

the defendant with all statements or reports in its possession

that relate to the facts upon which the prosecutor relies in

these motions.”   Id. at 5, reprinted in CPC Report I, supra, at

112.

       The Public Defender challenged the dissent’s formulation

and argued that “[i]t would permit the State to withhold

evidence that is arguably exculpatory or that the defense could

use to demonstrate weaknesses in the case.”    Office of the

Public Defender, Comments on Part I Proposed Rules 2 (Apr. 27,

2016), reprinted in CPC Report I, supra, at 107.

       The Court struck a compromise and adopted a rule closer to

the dissent’s proposal:   “if the prosecutor is seeking pretrial

detention, the prosecutor shall provide the defendant with all

statements or reports in its possession relating to the pretrial

detention application.    All exculpatory evidence must be

disclosed.”   R. 3:4-2(c)(1)(B).



                                   16
    Rule 3:4-2(c)(1)(B) guarantees far broader discovery than

federal law does.     The Bail Reform Act of 1984 has no discovery

provision.   Consistent with the Jencks Act, the government is

obligated to disclose witness statements only after a witness

testifies at a hearing.    See 18 U.S.C.A. § 3500; see also Fed.

R. Crim. P. 26.2, 46(j).     Similarly, the ABA’s model standards

for pretrial detention hearings call for disclosure of

exculpatory evidence only.    ABA Standards for Criminal Justice:

Pretrial Release § 10.5-10(c) (3d ed. 2007).

    For non-detention cases, by contrast, the Court adopted a

new rule that calls for more limited disclosure of “a copy of

any available preliminary law enforcement incident report

[PLEIR] concerning the offense and any material used to

establish probable cause.”    R. 3:4-2(c)(1)(A).

    The PLEIR is “an electronic document that succinctly

describes the relevant factual circumstances” relating to a

defendant’s arrest.    Office of the Attorney General, Directive

Establishing Interim Policies, Practices, and Procedures to

Implement Criminal Justice Reform Pursuant to P.L. 2014, c. 31 §

5.2, at 48 (Oct. 11, 2016), http://www.state.nj.us/lps/dcj/

agguide/directives/2016-6_Law-Enforcement.pdf.      PLEIRs are

designed to enable law enforcement officers to prepare them

quickly and easily.    Id. at 49.    The electronic form lists

“commonly occurring facts and circumstances” that officers may

                                    17
select, including whether law enforcement officers or other

eyewitnesses observed the offense, whether the defendant made a

recorded admission, what type of weapon was involved, and

whether any physical evidence was recovered, among other things.

Id. at 49-51.   The Administrative Office of the Courts (AOC)

developed a form that states that the PLEIR “is designed to be

appended to, and is expressly incorporated by reference in, the

affidavit of probable cause.”

    In addition, the CJRA specifically calls for the use of a

“risk assessment instrument approved by the” AOC.    N.J.S.A.

2A:162-25(c).   Pretrial services officers use the device “to

prepare a risk assessment with recommendations on conditions of

release . . . and for the court to issue a pretrial release

decision.”   N.J.S.A. 2A:162-16(a).

    To prepare for the onset of the CJRA, the Judiciary worked

with the Laura and John Arnold Foundation to develop an

objective risk-assessment tool.    The tool is designed to measure

two types of risk:   whether a defendant will fail to appear for

court proceedings and whether he or she will engage in new

criminal activity while on release.    The tool considers nine

factors:   (1) the defendant’s age at the time of the current

offense; (2) whether the offense is violent and, if so, whether

the defendant is age 20 or older; (3) any additional pending

charge(s) at the time of the current offense; and whether the

                                  18
defendant has any prior (4) disorderly persons convictions, (5)

indictable convictions, (6) violent convictions, (7) failures to

appear pretrial in the past two years or (8) more than two years

ago, or (9) sentences of incarceration of fourteen days or more.

    Within hours of an arrest, pretrial services officers

gather this and other relevant information about each eligible

defendant to prepare a “Public Safety Assessment” (PSA).

N.J.S.A. 2A:162-16(a), (b)(1).   The PSA assesses the level of

risk for failure to appear and for new criminal activity on a

scale of 1 to 6, with 6 being the highest, and may include a

flag to denote new violent criminal activity.      The PSA also

recommends whether to release a defendant and what, if any,

conditions of release to impose.      The court can use a

recommendation against release as “prima facie evidence

sufficient to overcome the presumption of release.”     R.

3:4A(b)(5).

    Trial judges consider the PSA but make the ultimate

decision on release after reviewing other relevant information

as well.   See N.J.S.A. 2A:162-20.

    Against that backdrop, we turn to the facts of this case

and the parties’ arguments.

                                 II.

    Based on a complaint and a supporting affidavit of probable

cause, the police arrested defendant Habeeb Robinson for

                                 19
shooting and killing a victim on December 25, 2016.     According

to the affidavit, two eyewitnesses saw the shooting.    One

identified defendant from a six-person photo array; the other

identified a photo of defendant.     The affidavit does not name

either witness and states that both wish “to stay anonymous out

of fear.”   The PLEIR adds that a surveillance camera recorded

the incident.

    The pending complaint charges defendant with first-degree

murder, N.J.S.A. 2C:11-3(a)(1); second-degree unlawful

possession of a handgun, N.J.S.A. 2C:39-5(b)(1); and second-

degree possession of a weapon for an unlawful purpose, N.J.S.A.

2C:39-4(a)(1).

    Pretrial Services prepared a Public Safety Assessment for

defendant on January 5, 2017, one day after his arrest.       The PSA

rates defendant 3 out of 6 for risk of flight and 4 out of 6 for

new criminal activity; it also flags defendant for “new violent

criminal activity.”   According to the PSA, defendant has prior

convictions for disorderly persons offenses, indictable

offenses, and prior violent offenses.     He has been sentenced to

prison for more than fourteen days on three prior occasions.        He

also failed to appear in court three times in 2004 and 2005.

The PSA recommended that defendant not be released.

    The State moved for pretrial detention, and the court

scheduled a hearing for January 10, 2017.     Before the hearing,

                                20
the State disclosed the complaint-warrant, the affidavit of

probable cause, an affidavit in support of the arrest warrant,

the PSA, and the PLEIR.    The PLEIR briefly refers to seven types

of relevant information:   recorded statements by eyewitnesses; a

recording from a surveillance camera; the fact that defendant

and the victim were strangers; the use of a handgun; ballistics

evidence; a 9-1-1 call; and a consent search.    The surveillance

video was from a private security camera.   State v. Robinson,

448 N.J. Super. 501, 517 n.7 (App. Div. 2017).    The State also

disclosed defendant’s exculpatory statement to the police in

which he denied that he was involved in the shooting.

    At the hearing, the State relied on the hearsay statements

in the affidavit of probable cause (which refer to the two

eyewitnesses); the presumption of detention under N.J.S.A.

2A:162-19(b)(1) (based on the murder charge); defendant’s

criminal history and record of court appearances; and the

release recommendation in the PSA.    The State argued that all

three grounds set forth in the statute -- risk of flight,

danger, and obstruction -- justified pretrial detention.     See

N.J.S.A. 2A:162-18.

    Defense counsel requested additional discovery.     After

hearing argument from the parties, the trial court rejected the

State’s view of Rule 3:4-2(c)(1)(B) and ordered it to turn over

“any discovery in [its] possession that the State is relying

                                 21
upon for [the] pretrial detention hearing.”      In particular, the

trial court directed the State to disclose the two witness

statements referred to in the affidavit, the photos used in the

identification process, the surveillance video, and any incident

report of the crime that the police prepared.     The court granted

the prosecutor’s request to stay the order.

    The Appellate Division granted the State’s motion for leave

to appeal and later affirmed the trial court’s order.      Robinson,

supra, 448 N.J. Super. at 506.

    The panel did a careful and thorough review of the CJRA and

the history of Rule 3:4-2(c)(1)(B).    Id. at 509-15.   The court

focused in particular on the part of the Rule that requires the

prosecution to disclose all statements and reports in its

possession “relating to the pretrial detention application.”

Id. at 504.   The panel interpreted the phrase to mean that the

prosecutor must “provide a defendant with those materials in the

State’s possession that relate to the facts on which the State

bases its pretrial detention application.”    Id. at 519-20.

    The panel agreed with the trial court that a defendant is

entitled to the factual materials themselves “and not merely the

hearsay description of those materials set forth in the probable

cause affidavit and the PLEIR.”    Id. at 505.   As a result, the

panel concluded that the State had to turn over the witness

statements described in the affidavit of probable cause, the

                                  22
identification photos, the surveillance video listed in the

PLEIR, and any initial police reports of the crime.     Id. at 506,

517.   The panel noted that those materials relate to both

probable cause and the weight of the evidence, which the court

may consider under N.J.S.A. 2A:162-20(b).     Id. at 505-06.    The

panel also explained that materials in the possession of the

police are in the prosecutor’s possession for discovery

purposes.   Id. at 507.

       The panel reasoned “that the very limited discovery for

which the State advocates could deny a defendant a fair

opportunity to defend against the State’s application, and could

hamper the trial court’s ability to fairly assess the nature and

circumstances of the offense and the weight of the evidence.”

Id. at 518 (citing N.J.S.A. 2A:162-20(a), (b)).

       We agreed to hear the State’s motion for leave to appeal on

an accelerated basis.     The Court denied the State’s motion for a

stay but preserved its right to obtain review of a “recurring

issue of great public importance” that “would otherwise evade

review.”

       The Office of the Attorney General superseded the Essex

County Prosecutor and now represents the State on appeal.       The

American Civil Liberties Union of New Jersey (ACLU) appeared as

amicus curiae before the Appellate Division and has continued to

participate in this appeal.     See Rule 1:13-9(d).   We also

                                  23
granted the County Prosecutors Association of New Jersey leave

to appear as amicus.

                                 III.

    The State contends that the appellate panel ignored the

plain language and history of Rule 3:4-2(c)(1)(B), that its

decision will inappropriately expand the scope of detention

hearings and make compliance extremely onerous for prosecutors,

and that due process does not require broad discovery at

detention hearings.     At oral argument, the State asserted that

it was sufficient in this case to disclose the affidavit of

probable cause and the PLEIR, and not the underlying documents

to which they refer.

    The County Prosecutors Association shares the State’s

concerns.     The Association argues that the Appellate Division

grievously misinterpreted the reach of the Rule, which the

Association claims imposes a far more limited discovery

obligation.

    Defendant submits that the Appellate Division’s decision

comports with the Rule and should be affirmed.     He argues that

the ruling will not turn detention hearings into mini-trials and

does not create a burdensome standard.     Defendant also claims

that the State’s interpretation of the Rule would violate due

process.



                                  24
    The ACLU agrees with defendant’s view of the State’s

discovery obligations and supports the appellate ruling.     The

group adds that the Rule encompasses information in the

possession of law enforcement officers.     The ACLU also claims

that the State’s reliance on hearsay at a detention hearing does

not relieve it of the responsibility to supply underlying

statements or reports in its possession.

                                  IV.

    The trial court and Appellate Division interpreted Rule

3:4-2(c)(1)(B) to require the disclosure of reports and a

surveillance video.     Our review of the meaning of a court rule

is de novo.    State v. Hernandez, 225 N.J. 451, 461 (2016).

                                  A.

    For convenience, we recite the text of the Rule again:

“the prosecutor shall provide the defendant with all statements

or reports in its possession relating to the pretrial detention

application.    All exculpatory evidence must be disclosed.”   R.

3:4-2(c)(1)(B).

    We apply ordinary principles of statutory construction to

interpret the court rules and start with the plain language of

the Rule.    Wiese v. Dedhia, 188 N.J. 587, 592 (2006).    Rule 3:4-

2(c)(1)(B) calls for discovery of “statements or reports,” not

videos.     We therefore conclude that disclosure of the

surveillance video was not required.    For reasons that follow,

                                  25
we agree that the other items should be disclosed.     We also

clarify the role that the PLEIR should play in future discovery

decisions.

    Thoughtful people have wrestled over the scope of discovery

that should be required at a detention hearing.     As noted

earlier, the members of the Criminal Practice Committee sharply

divided on that issue, and the Court compromised among different

positions when it adopted Rule 3:4-2(c)(1)(B).

    A number of considerations factor into the ongoing debate.

The language of the statute is the proper starting point.

Although the new law is silent on the question of discovery,

several sections help frame the discussion.

    Under the CJRA, the prosecutor must “establish probable

cause that the eligible defendant committed the predicate

offense” at a detention hearing.      N.J.S.A. 2A:162-19(e)(2).    The

trial court must also determine whether there are no conditions

that “would reasonably assure” the “defendant’s appearance in

court,” “the protection of the safety of any other person or the

community, or that the eligible defendant will not obstruct or

attempt to obstruct the criminal justice process.”      N.J.S.A.

2A:162-20.    To make that assessment, the court may consider

information about “[t]he nature and circumstances of the offense

charged” and “[t]he weight of the evidence against the eligible

defendant.”   N.J.S.A. 2A:162-20(a), (b).

                                 26
    The statute, thus, requires both some proof about the crime

-- sufficient to establish probable cause -- and proof relating

to the risk of flight, danger, or obstruction.   In cases where

detention is presumed, N.J.S.A. 2A:162-19(b), factors relevant

to those risks can still play a role in the defendant’s rebuttal

or the prosecution’s response, N.J.S.A. 2A:162-19(e)(2).

    In addition to the guidance we find in the Act, the scope

of the discovery rule in detention cases must reflect what is at

stake.   Balanced against important concerns for public safety

are the defendants’ liberty interests.   As Chief Justice

Rehnquist observed in a related context, “[i]n our society

liberty is the norm, and detention prior to trial or without

trial is the carefully limited exception.”   United States v.

Salerno, 481 U.S. 739, 755, 107 S. Ct. 2095, 2105, 95 L. Ed. 2d
697, 714 (1987).

    To be sure, defendants who must report to pretrial services

officers are inconvenienced.   But defendants who are detained

pretrial face a complete loss of liberty.    Rule 3:4-2(c)(1)

therefore requires broader discovery in detention cases than in

non-detention cases, so that a person who is accused of a crime

and subject to possible detention is better able to challenge

the State’s application and presentation.

    Another important consideration is self-evident.     A

discovery rule should set forth a workable standard.   In light

                                27
of the law’s tight timeframe, N.J.S.A. 2A:162-19(d), the rule

should not impose impractical demands on law enforcement.    The

supplemental record before us highlights a matter in Union

County in which the trial court, relying on the current rule and

the Appellate Division’s decision in this case, ordered the

State to disclose video footage from 25 body-worn police cameras

in connection with a detention hearing.    The State may not be

able to review all of those videos within days of an arrest or

apply for any needed protective orders.     It is also difficult to

imagine how defense counsel could review, let alone use, dozens

of videos in connection with a detention hearing.

    Beyond that, the administration of justice calls for fair

and efficient proceedings.    In the case of a detention

application, the focus is not on guilt, and the hearing should

not turn into a mini-trial.    A trial judge must instead examine

two sets of questions.   First, unless there is an indictment,

the judge must determine probable cause -- whether an officer

has a “well grounded suspicion that a crime has been” committed

and that defendant committed the offense.    State v. Gibson, 218
N.J. 277, 292 (2014).    That, of course, calls for “less evidence

than is needed to convict at trial.”    State v. Brown, 205 N.J.
133, 144 (2011).   Second, a trial judge must assess the risk of

danger, flight, and obstruction.



                                 28
    We note another concern as well.    Before the new law’s

effective date, the Attorney General developed a new document --

a “preliminary law enforcement incident report.”    The PLEIR is

designed to get the parties information they need about

categories of evidence in a case at the very earliest stage.

Prosecutors, defendants, and judges alike benefit from that

approach.   It helps the parties prepare for the hearing and make

a preliminary assessment of the overall case.    The current court

rules call for disclosure of the PLEIR only in non-detention

cases.   R. 3:4-2(c)(1)(A).   The rules should create an incentive

to prepare a PLEIR in detention cases as well.

                                 B.

    To balance those aims, we believe that the following

principles should govern the disclosure of evidence at a

detention hearing:

    1.   As set forth above, because the Act calls for a

determination of probable cause and an assessment of the risk of

danger, flight, and obstruction, which may include consideration

of the nature and circumstances of the offense and the weight of

the evidence, discovery should likewise be keyed to both areas.

See N.J.S.A. 2A:162-18(a)(1); -19(e)(2); -20(a), (b).

    2.   The complaint must be disclosed.

    3.   The Public Safety Assessment must be disclosed.



                                 29
     4.   The affidavit of probable cause must be disclosed.     If

a similar document with a different name is used to establish

probable cause, that document should be disclosed.1

     5.   Any available PLEIR should be disclosed.

     6.   All statements and reports relating to the affidavit of

probable cause should be disclosed.   In other words, if an

affidavit of probable cause describes what a police officer or

witness observed, an initial police report or witness statement

that relates to those factual assertions must be disclosed.

     7.   All statements or reports that relate to any additional

evidence the State relies on to establish probable cause at the

detention hearing should be disclosed.     For example, if the

State, at the detention hearing, refers to a witness whose

observations are not discussed in the affidavit of probable

cause, all statements and reports relating to the additional

witness should be disclosed.

     8.   Statements and reports related to items that appear

only in the PLEIR need not be disclosed.     Thus, statements

related to a witness who is referred to in both the affidavit of

probable cause and the PLEIR must be disclosed; but, if the




1  In a long-term investigation or some other matter in which
there is an indictment at the time of the detention hearing, the
indictment standing alone establishes probable cause, and no
separate evaluation is required under N.J.S.A. 2A:162-19(e)(2).
The indictment would trigger discovery under Rule 3:13-3(b).
                                30
PLEIR alone references an expert report, and the State does not

otherwise rely on it at the hearing, the report need not be

disclosed for the detention hearing.       We ask the AOC to revise

the standard form for the PLEIR to clarify that it is not

incorporated into the affidavit of probable cause.

    9.      Statements and reports relating to the risk of flight,

danger, and obstruction, N.J.S.A. 2A:162-18(a)(1), which the

State advances at the hearing, should be disclosed.       For

example, if the defendant conveyed a threat to a witness or said

he would flee if caught, and the State relied on the statements

in support of detention, all statements and reports relating to

those comments should be disclosed.

    10.     The phrase “statements and reports” refers to items

that exist at the time of the hearing.       The terms plainly

include relevant police reports.       The terms also include witness

statements that are maintained only in recorded form and have

not yet been reduced to writing.       In those cases, a copy of the

recording should be disclosed.     The phrase “statements and

reports,” however, does not encompass video and audio files from

body cameras, dash cameras, surveillance cameras, cellphones, 9-

1-1 calls, or similar items, except as noted earlier in this

point.    We do not consider those items the functional equivalent

of a statement for purposes of a discovery rule for detention

hearings.    To the extent an affidavit of probable cause refers

                                  31
to a surveillance video or comparable item, though, an existing

statement or report that summarizes the video or item must be

disclosed.     The video itself shall be disclosed at the time of

indictment, or a pre-indictment plea offer, in accordance with

Rule 3:13-3.

    11.   Consistent with longstanding practice, statements and

reports encompass reports that are in the possession of the

prosecutor, law enforcement officials, and other agents of the

State.   See State v. W.B., 205 N.J. 588, 608 (2011) (noting that

once “a case is referred to the prosecutor following arrest by a

police officer . . . , local law enforcement is part of the

prosecutor’s office for discovery purposes” (internal citations

omitted)); State v. Murphy, 36 N.J. 172, 184 (1961) (“[A]lthough

the State may, as it necessarily must, diffuse its total power

among many offices and agencies, yet when the State brings its

authority to bear upon one accused of crime, all of its agents

must respond to satisfy the State’s obligation to the

accused.”).    A contrary approach could create an incentive to

delay furnishing reports to the prosecutor.

    12.   All exculpatory evidence must be disclosed.

                                  C.

    With those principles in mind, and based on what we have

learned from the Rule’s practical application since January 1,

2017, we clarify and revise Rule 3:4-2(c) as follows:

                                  32
         (c) Procedure in Indictable Offenses. At the
         defendant’s first appearance before a judge,
         if the defendant is charged with an indictable
         offense, the judge shall

            (1)     give the defendant a copy of the
            complaint,   discovery   as  provided  in
            subsections (A) and (B) below, and inform
            the defendant of the charge;

              (A) if the prosecutor is not seeking
              pretrial detention, the prosecutor shall
              provide the defendant with a copy of any
              available preliminary law enforcement
              incident report concerning the offense
              and the affidavit of probable cause;

              (B) if    the   prosecutor   is   seeking
              pretrial detention, the prosecutor shall
              provide the defendant with (i) the
              discovery listed in subsection (A) above,
              (ii) all statements or reports relating
              to the affidavit of probable cause, (iii)
              all statements or reports relating to
              additional evidence the State relies on
              to establish probable cause at the
              hearing, (iv) all statements or reports
              relating to the factors listed in
              N.J.S.A. 2A:162-18(a)(1) that the State
              advances at the hearing, and (v) all
              exculpatory evidence.

    The revisions to subsection (A) are cosmetic; subsection

(B) incorporates the principles outlined above.   Both

subsections are to be read in conjunction with Rule 3:13-3,

which obligates the State to provide full discovery when it

makes a pre-indictment plea offer or when an indictment is

returned or unsealed.   R. 3:13-3(a), (b)(1).   When a defendant

is detained, the State must obtain an indictment within 90 days



                                33
or qualify for an extension of time under the new speedy trial

provision.   N.J.S.A. 2A:162-22(a)(1)(a), (b)(1).

    In appropriate cases, the prosecutor “may apply for a

protective order to redact, delay, or withhold the disclosure of

materials that would expose witnesses and others to harm, hinder

or jeopardize ongoing investigations or prosecutions, undermine

the secrecy of informants and confidential information which the

law recognizes, or compromise some other legitimate interest.”

State in Interest of N.H., 226 N.J. 242, 256 (2016) (citing R.

3:13-3(a)(1), (e)(1)).   The prosecutor may bring an application

directly to the judge who will preside over the detention

hearing.

    Judges must also be mindful of practical concerns in

another area.   For example, after an extensive, long-term

investigation into the activities of an organized criminal

group, there may be dozens of police reports at the time of

arrest that arguably relate to the affidavit of probable cause.

If the State seeks permission to provide more limited discovery

within days of an arrest in those situations, judges may

exercise their discretion and direct that a representative

sample of statements and reports be disclosed before the

detention hearing.

    Neither the original nor the revised version of Rule 3:4-

2(c) calls for disclosure of surveillance videos and similar

                                34
items.   Instead, as noted above, if the affidavit of probable

cause refers to a video, the State must disclose any existing

statement or report that summarizes its contents.

    On that point, we do not start with a clean slate.      When we

adopted the original Rule, the Court unanimously rejected the

Committee’s recommendation that videotapes and similar evidence

be disclosed before a detention hearing.    After considering that

suggestion, the full Court called for disclosure of only

statements and reports.   The revised rule maintains that

approach.   It is still a fair and sensible approach in light of

the more limited purpose of a detention hearing:    to assess

probable cause -- which judges do tens of thousands of times a

year without video or audio files -- and to measure the risk of

danger, flight, and obstruction.     Once again, we note that

detention hearings are not full-scale trials designed to assess

guilt.

    We believe that the Rule, as clarified, is faithful to the

statute and addresses legitimate concerns of both defendants and

prosecutors.   We also believe that prosecutors will apply the

Rule in good faith, in the same manner in which the Attorney

General and Public Defender have proceeded throughout the

ongoing criminal justice reform effort.     To the extent that a

prosecutor might seek to work around the Rule by presenting a

barebones affidavit of probable cause alongside a more expansive

                                35
PLEIR, counsel would act at his or her peril.    Judges will

reject affidavits that fall below the standard of probable

cause.   And the prosecution may not rely on information listed

only in a PLEIR to advocate for detention without disclosing

relevant statements or reports about that information.

    Ordinarily, we would refer an opinion to an appropriate

Court committee and ask it to craft a proposed rule.    We have

not done so here for several reasons.    The matter has been fully

vetted once recently, and we recognize that the Criminal

Practice Committee might well divide again as to the scope of a

discovery rule.   We also had the benefit of hearing from key

stakeholders in this appeal.    The written and oral arguments of

the Attorney General, Public Defender, County Prosecutors

Association, and ACLU represented the highest level of

professionalism and advocacy.    In addition, we are aware that

judges, prosecutors, and defense counsel alike need prompt

guidance in this area.

    We therefore adopt the rule set forth above and make it

effective at once.   In doing so, we rely on the Court’s

authority under Article VI, Section 2, Paragraph 3 of the State

Constitution to make rules that govern the administration of the

court system.




                                 36
                                 V.

       Defendant correctly notes that the court rule must satisfy

due process concerns.   We find that the discovery rule -- in its

original and revised form -- amply lives up to that requirement.

Rule 3:4-2(c) extends far beyond what federal law requires.      It

also provides adequate protection under the State Constitution.

       In Salerno, supra, 481 U.S. at 755, 107 S. Ct. at 2105-06,

95 L. Ed. 2d at 714, the United States Supreme Court upheld the

constitutionality of the federal pretrial detention act, which

New Jersey’s Criminal Justice Reform Act tracks in many ways.

Compare 18 U.S.C.A. §§ 3141 to 3156, with N.J.S.A. 2A:162-15 to

-26.   Salerno, supra, first considered and rejected a

substantive due process challenge. 481 U.S. at 746-51, 107 S.

Ct. at 2101-03, 95 L. Ed. 2d at 708-11.    The Court explained

that “whether a restriction on liberty constitutes impermissible

punishment or permissible regulation” depends on “legislative

intent.”   Id. at 747, 107 S. Ct. at 2101, 95 L. Ed. 2d at 708.

The Court concluded that pretrial detention “falls on the

regulatory side of the dichotomy” because it is meant to protect

society, not to punish dangerous individuals, and “[t]here is no

doubt that preventing danger to the community is a legitimate

regulatory goal.”    Id. at 747, 107 S. Ct. at 2101, 95 L. Ed. 2d

at 708-09.



                                 37
    The Court next turned to procedural due process and noted

that,

          [u]nder the Bail Reform Act, the procedures by
          which a judicial officer evaluates the
          likelihood   of   future   dangerousness   are
          specifically designed to further the accuracy
          of that determination. Detainees have a right
          to counsel at the detention hearing.        18
          U.S.C.A. § 3142(f). They may testify in their
          own behalf, present information by proffer or
          otherwise, and cross-examine witnesses who
          appear at the hearing.    Ibid. The judicial
          officer charged with the responsibility of
          determining the appropriateness of detention
          is guided by statutorily enumerated factors,
          which include the nature and the circumstances
          of the charges, the weight of the evidence,
          the history and characteristics of the
          putative offender, and the danger to the
          community.   § 3142(g).   The Government must
          prove its case by clear and convincing
          evidence. § 3142(f). Finally, the judicial
          officer must include written findings of fact
          and a written statement of reasons for a
          decision to detain.    § 3142(i).    The Act’s
          review provisions, § 3145(c), provide for
          immediate appellate review of the detention
          decision.

          [Id. at 751-52, 107 S. Ct. at 2104, 95 L. Ed.
2d at 711-12.]

Without any provision for discovery in the Bail Reform Act, the

Court observed that those “extensive safeguards suffice to repel

a facial challenge.”   Id. at 752, 107 S. Ct. at 2104, 95 L. Ed.

at 712.

    Although the State Constitution “does not enumerate the

right to due process,” Article 1, Paragraph 1 “protects ‘values

like those encompassed by the principle[] of due process.’”   Doe

                                38
v. Poritz, 142 N.J. 1, 99 (1995) (alteration in original)

(quoting Greenberg v. Kimmelman, 99 N.J. 552, 568 (1985)).         To

examine a procedural due process claim, courts “first assess

whether a liberty or property interest has been interfered with

by the State, and second, whether the procedures attendant upon

that deprivation are constitutionally sufficient.”   Ibid.    To

assess the second question, we have applied the balancing test

outlined in Mathews v. Eldridge, 424 U.S. 319, 335, 96 S. Ct.
893, 903, 47 L. Ed. 2d 18, 33 (1976).   That standard consists of

three factors:   (1) “the private interest that will be affected

by the official action;” (2) “the risk of an erroneous

deprivation of such interest through the procedures used, and

the probable value, if any, of additional or substitute

procedural safeguards;” and (3) “the Government’s interest,

including the function involved and the fiscal and

administrative burdens that the additional or substitute

procedural requirement would entail.”   Ibid.

    Here, there can be no dispute that pretrial detention

significantly interferes with a defendant’s liberty interest.

But the procedures to protect that vital interest are extensive.

The CJRA contains safeguards like the ones detailed in the

federal act.   See Salerno, supra, 481 U.S. at 751-52, 107 S. Ct.

at 2104, 95 L. Ed. 2d at 711-12; supra at §§ I(A), (B).      And

under Rule 3:4-2(c)(1)(B), defendants whom the State seeks to

                                39
detain will receive not only all exculpatory evidence and a copy

of the charging document, but also statements or reports that

relate to (1) the affidavit of probable cause and (2) additional

evidence the prosecution relies on at the detention hearing --

both to establish probable cause and to advance any relevant

risk factors.

     A broader discovery requirement would of course also impose

a greater administrative burden on the State.   In that case,

particularly in light of the very tight time constraints imposed

by the CJRA, the State might be forced to limit detention

motions based on the resources it can devote to discovery in the

days after an arrest, and not its assessment of the risk of

danger, flight, or obstruction that a defendant poses.   That

would frustrate the purpose of the Act and upend the balance

that the revised Rule attempts to strike between important

interests.2

     We conclude that the discovery protections afforded under

New Jersey’s Criminal Justice Reform Act satisfy the

requirements of due process and pass muster under the Federal

and State Constitutions.




2  The analogy to N.H., supra, 226 N.J. at 245, which addresses
discovery in a juvenile waiver setting, with its own distinct
timeframe, is not fitting.
                               40
                                 VI.

     Finally, we apply Rule 3:4-2(c), as clarified, to this

case.   The affidavit of probable cause attached to defendant’s

complaint described what two eyewitnesses observed.    The

affidavit also noted that the witnesses identified defendant

from a photo array or photo.

     We agree with the trial court and Appellate Division that,

under the Rule, any initial police reports about the witnesses

must be disclosed.   In addition, the prosecution must provide

copies of statements or reports of the two eyewitnesses.     When

an eyewitness makes an identification, the State is required to

document the process and record certain details.     See State v.

Henderson, 208 N.J. 208, 241, 252, 278 (2011); State v. Delgado,

188 N.J. 48, 63–64 (2006).     That information should be disclosed

along with copies of any photo arrays or photos used in the

identification process.3

     The prosecution need not disclose the surveillance video

under the language of the Rule.    We note that the PLEIR also




3   This is an exception to the Rule, which requires discovery of
“statements or reports,” not photos, because photos shown to a
witness as part of an identification process receive special
treatment under the law. See Henderson, supra, 208 N.J. at 241,
252, 278; Delgado, supra, 188 N.J. at 63–64. By ordering
disclosure of the photo array and another photograph here, we do
not suggest that other documents or underlying evidence referred
to in an affidavit of probable cause would be subject to
disclosure under Rule 3:4-2(c)(1)(B).
                                  41
identifies certain other information, namely, ballistics

evidence, a 9-1-1 call, and a consent search.   Defendant did not

request any statements or reports about those items.   Because

the State did not refer to the items in the affidavit of

probable cause or its presentation at the detention hearing, any

statements or reports about those items would not be subject to

discovery had they been requested.

                               VII.

    For the reasons set forth above, we affirm and modify the

judgment of the Appellate Division.   We also clarify and reframe

Rule 3:4-2(c).   The revised Rule shall go into effect at once.



     JUSTICES PATTERSON, FERNANDEZ-VINA, SOLOMON, and TIMPONE
join in CHIEF JUSTICE RABNER’s opinion. JUSTICE ALBIN filed a
separate opinion, dissenting in part and concurring in part, in
which JUSTICE LaVECCHIA joins.




                                42
                                       SUPREME COURT OF NEW JERSEY
                                         A-40 September Term 2016
                                                  078900

STATE OF NEW JERSEY,

    Plaintiff-Appellant,

          v.

HABEEB ROBINSON,

    Defendant-Respondent,

    JUSTICE ALBIN dissenting in part and concurring in part.

    Today, the majority rewrites the discovery rule governing

pretrial detention hearings.   In doing so, the majority turns a

blind eye to an evident flaw in the original version of Rule

3:4-2(c)(1)(B) and then engrafts a new flaw onto the redrafted

Rule.   The result is that the prosecutor can withhold from the

defense -- and presumably the court -- relevant and critical

evidence that bears on whether there is probable cause to detain

a defendant.

    Under the redrafted Rule, if the prosecutor possesses a

video surveillance tape that records the defendant allegedly

committing a crime, the prosecutor need only turn over a written

summary of what is depicted in the tape -- not a copy of the

tape itself.   This is true even if the State’s only evidence to

support probable cause is the tape.   Thus, at a pretrial

detention hearing, the court must rely on the written summary
                                 1
prepared by the prosecutor, not on the actual video footage of

the crime, in making the probable cause determination.    In

contrast, if an eyewitness statement is the basis for

establishing probable cause for a crime, the prosecutor must

tender the statement to the defense -- and the court.

Therefore, the court receives the eyewitness statement in its

original form whereas a surveillance tape is reduced to a bare

written summary.

    The Rule sanctifies artificial distinctions, making highly

relevant evidence non-discoverable (a videotape) and second-hand

evidence discoverable (written summary of tape).   The redrafted

Rule, moreover, gives the prosecutor a perverse incentive to

place information in the Preliminary Law Enforcement Information

Report (PLEIR), rather than the affidavit of probable cause,

because the underlying statements and reports in the PLEIR are

no longer subject to discovery.

     Had the redrafted version of Rule 3:4-2(c)(1)(B) been

subjected to the rulemaking process, or some abbreviated

procedure that allows for public comment, perhaps we would be

better informed about the implications of the new Rule.

Relieving the prosecutor of legitimate discovery obligations may

be expedient, but it comes at the expense of fairness.

Ultimately, a just determination of whether a defendant is to be



                                  2
detained pretrial should not be sacrificed for the sake of

expediency.   For these reasons, I respectfully dissent.

                                 I.

                                 A.

    In the case before us, the State sought the pretrial

detention of defendant on a murder charge.     In support of its

application for pretrial detention, the State submitted an

affidavit of probable cause that referred to two eyewitness

statements recounting the crime and to the witnesses’

identification of defendant from a photo array.     Attached to the

probable cause affidavit was the PLEIR, which also referenced a

surveillance video of the crime.

    Rule 3:4-2(c)(1)(B) -- now the former Rule -- provided that

“if the prosecutor is seeking pretrial detention, the prosecutor

shall provide the defendant with all statements or reports in

its possession relating to the pretrial detention application.

All exculpatory evidence must be disclosed.”     Based on its

interpretation of the “relating to” language in the Rule, the

trial court ordered the prosecutor to disclose the two witness

statements, the photo array, and the surveillance video.        The

Appellate Division affirmed.    State v. Robinson, 448 N.J. Super.
501, 519-20 (App. Div. 2017).

    I agree with the majority that the Rule, as written, does

not require discovery of the surveillance tape.     The trial court

                                   3
and Appellate Division evidently attempted -- by force of logic

-- to bridge the gap in the Rule.     I accept that we must enforce

the Rule according to its language, but now that the Court has

undertaken to amend the Rule, the majority has missed the

opportunity to correct the logical flaws in the original

version.

    Common sense suggests that if the prosecutor is in

possession of a purported eyewitness account of a crime and a

videotape that actually recorded the crime, and both are

“relating to pretrial detention,” that both should be

discoverable.   The majority does not question that the

eyewitness statement is discoverable.     Yet, the majority will

not amend the Rule to require disclosure of perhaps the best

evidence -- the videotape.    The prosecutor’s only obligation,

under the majority’s reconstructed Rule, is to provide a summary

of the video footage to the defense.     There is no persuasive

rationale for denying the defense, and the court, the

opportunity to view a readily available videotape of a purported

crime.

    To support its position, the majority mentions one bizarre

and idiosyncratic case -- without giving much detail -- where

the State was ordered to disclose video footage from twenty-five

body-worn cameras in connection with a detention hearing.       Ante

at ___ (slip op. at 27-28).    It makes perfect sense to deny

                                  4
discovery when disclosure is impracticable or when public safety

or other legitimate concerns arise.     It makes no sense to deny

disclosure in garden-variety cases when a videotape is highly

relevant and when disclosure is practicable.

    The discordance in the majority’s approach is highlighted

by the fact that the redrafted Rule requires disclosure of

“copies of any photo arrays or photos used in the identification

process,” see ante at ___ (slip op. at 40), but not the video

footage of a crime from which the defense or the court could

determine the validity of the identification.     The photo array

is no more a report or statement than video footage.     The

production of the video footage of a crime would be as helpful

as the photo array -- if not more -- in determining probable

cause.

    A pretrial detention hearing is a critical stage in the

criminal process.     The artificial distinctions made by the

majority for allowing the release of relevant witness statements

and reports as well as photo arrays but not allowing the release

of relevant video footage will not enhance confidence in the

fairness of pretrial detention hearings.

                                  B.

    Further, the majority’s amended Rule gives prosecutors a

new pathway to minimize their discovery obligations at pretrial

detention hearings.     Under the former Rule, prosecutors were

                                   5
required to disclose statements and reports relating to the

detention hearing, such as those referenced in the affidavit of

probable cause and the PLEIR.   Under the majority’s new Rule,

the prosecutor must disclose statements and reports relating to

the affidavit of probable cause, but any statements and reports

contained in the PLEIR are not discoverable.   Courts will make

detention determinations after reviewing both the probable cause

affidavit and the PLEIR.   However, prosecutors now know that

statements and reports referenced in the PLEIR are not subject

to disclosure.   The new Rule incentivizes prosecutors to put

more information in the PLEIR (underlying statements and reports

not discoverable) and the minimum amount of information in the

affidavit of probable cause (underlying statements and reports

discoverable).   Prompts that allow prosecutors to circumvent the

pretrial-detention discovery process will not advance the ends

of justice.

    Furthermore, the majority’s retrenchment on the discovery

rule in pretrial detention hearings is at cross-purposes with

N.J.S.A. 2A:162-20(a) and (b), in which the Legislature decreed

that, at such hearings, “the court may take into account

information concerning . . . [t]he nature and circumstances of

the offense charged [and] [t]he weight of the evidence against

the eligible defendant.”   Clearly, in many cases, relevant video

footage and statements and reports referenced in the PLEIR will

                                 6
bear on the “nature and circumstances of the offense” and on the

“weight of the evidence against” the defendant.     For example,

video footage may show that the defendant was not the aggressor

or even the assailant in a physical altercation.     Neither the

defense nor the court should have to rely on the prosecutor’s

interpretation of the footage in a written summary.     The

limitations set forth in the amended discovery rule will choke

off information that the court should consider in making the

pretrial detention determination.

                                  II.

    The majority’s new Rule makes substantial changes to the

discovery rule.     This dissent shines a light on some defects in

the new Rule.     Had we proceeded with the rulemaking process,

prosecutors, defense attorneys, judges, and academics might have

alerted us to others.     The rulemaking process is beneficial,

even when it must proceed in an expedited and abbreviated

manner.     Although prosecutors and defense attorneys have widely

divergent views on this subject, the voices of stakeholders and

experts in the field are always enlightening.     I understand that

the majority believes this issue requires an accelerated

response.     We should proceed with caution, however, in matters

that have such far-reaching consequences.

                                 III.



                                   7
    For the reasons expressed, I dissent from the majority’s

decision to draft a new rule that denies the defense and the

court critical information bearing on the pretrial detention

determination.   I concur in the judgment in this case based on

the language of the then-operative Rule.




                                 8